

115 S565 IS: Judgment Fund Transparency Act of 2017
U.S. Senate
2017-03-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS1st SessionS. 565IN THE SENATE OF THE UNITED STATESMarch 8, 2017Mrs. Fischer (for herself, Mr. Gardner, Mr. Grassley, and Mr. Crapo) introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo amend title 31, United States Code, to provide for transparency of payments made from the
			 Judgment Fund.
	
 1.Short titleThis Act may be cited as the Judgment Fund Transparency Act of 2017.
		2.Judgment Fund
			 transparency
			(a)Transparency
 requirementSection 1304 of title 31, United States Code, is amended by adding at the end the following:
				
 (d)Unless the disclosure of such information is otherwise prohibited by law or court order, the Secretary of the Treasury shall make available to the public on a Web site, as soon as practicable, but not later than 30 days after the date on which a payment under this section is tendered, the following information with regard to that payment:
 (1)The name of the specific agency or entity whose actions gave rise to the claim or judgment.
 (2)The name of the plaintiff or claimant.
 (3)The name of counsel for the plaintiff or claimant.
 (4)The amount paid representing principal liability and any amounts paid representing any ancillary liability, including attorney fees, costs, and interest.
 (5)A brief description of the facts that gave rise to the claim.
 (6)The name of the agency that submitted the claim..
 (b)ImplementationThe Secretary of the Treasury shall implement the amendment made by this section beginning not later than 60 days after the date of enactment of this Act.